DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       KIMA SHAWN JOHNSON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1572

                           [August 23, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case Nos. 2015CF001577A and 2012CF002257C.

   Kima Shawn Johnson, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.